Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 05/02/2022, the following occurred: Claims 1, 2, 4, 11, 12, 13, 15, 17, 19, 22 and 25 have been amended. Claims 8 and 14 have been canceled.
In the amendment dated 11/02/2021, the following occurred: Claims 1-7, 9-13, 15, 19 and 22 have been amended. Claims 8 and 14 have been canceled. Specification at paragraphs [0056], [0058] and [0059] has been amended.
Claims 1-7, 9-13 and 15-25 are pending.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/02/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-13 and 15-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 15 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a GUI (presumed to be within a statutory class for the purposes of subject matter eligibility analysis), a method and a system for managing electronic medical records and providing clinical trial status information for patients. 
Regarding claims 1, the limitation- displaying an electronic medical record associated with a patient, comprising: an area configured to display patient information, the patient information including at least a name of the patient; and a plurality of indicators displayed in association with the name of the patient, the plurality of indicators includes a first indicator specifying that the patient is potentially eligible for at least one trial, a second indicator specifying a number of trials that the patient is participating in, and a third indicator specifying a number of trials the patient has completed; wherein the graphical user interface is configured such that an interaction by a user with the first indicator causes the graphical user interface to include an additional area, the additional area including: a selectable action including at least a first option to designate the patient for consideration for the at least one trial and a second option to designate the patient to not be considered for the at least one trial; and a plurality of selectable reasons specifying why the patient should not be considered for the at least one trial and regarding claim 15 and 22, the limitation of (claim 15 being representative) - receive information indicating that a patient is potentially eligible for a trial; update an electronic medical record of the patient based on the received information; provide, to a first user, a plurality of indicators displayed in association with the name of the patient, the plurality of indicators including a first indicator indicating that the patient is potentially eligible for the trial, a second indicator specifying a number of trials that the patient is participating in, and a third indicator specifying a number of trials the patient has completed; receive, from the first user via an interaction with the first indicator, input for updating trial information associated with the trial and the patient, wherein the updated trial information comprises information indicating whether the patient is being considered for participation in the trial and, when the patient is not considered for participation in the trial, a reason why the patient is not being considered; and provide, to a second user, at least portion of the updated trial information associated with the trial and the patient as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a system, at least one processor and a graphical user interface assumed to be a general purpose computer (claim 1), at least one processor (claim 15), a computer and at least one processor (claim 22) the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for a system, at least one processor, the claims encompass managing electronic medical records and managing electronic medical records and displaying patient information and clinical trial status, in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional element of a system, at least one processor and a graphical user interface assumed to be a general purpose computer. Claim 15 recites the additional elements of a system, at least one processor. Claim 22 recites the additional element of a computer and at least one processor. That These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling access to medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claims 15 and 22 further recite the additional element of a first user interface and a second user interface. These additional element are recited at a high level of generality (i.e. a general means to output/receive/transmit data) and amount to alternatively generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a graphical user interface, a system, at least one processor to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a graphical user interface, a first user interface and a second user interface were considered to generally link. This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that generally linking an abstract idea to a particular technological environment is insufficient to provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-7, 9-13, 16-21 and 23-25 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2, 17 and 25 further define the first indicator.  Dependent claim 3 further defines the text displayed.  Dependent claim 4 further defines the at least one trial. Dependent claim 5 further defines the graphical user interface. Dependent claims 6-7 further define the trial information. Dependent claim 9 further defines the input. Dependent claim 10 further defines the selectable reasons. Dependent claim 11 further defines the input. Dependent claim 12 further defines the plurality of indicators. Claims 2-14 recites the additional elements of a graphical user interface which is interpreted to be part of the computer and do not provide practical application or significantly more for the same reasons noted above. Dependent claims 16 and 23 further define the information. Dependent claims 18, 20 and 24 further define the notification. Dependent claim 19 further defines receiving an input. Dependent claim 21 further defines the steps of the processor. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Skocic (US 2013/0218594), in view of Hoffman (US 2013/0332191), in view of Francois (US 2016/0110523), in view of Menon (US 2016/0147953) and in further view of Nair US (10971272 B1).

REGARDING CLAIM 1
	Skocic discloses a system for managing electronic medical records, the system including at least one processor programmed to cause display of a graphical user interface for displaying an electronic medical record associated with a patient, the graphical user interface comprising: an area configured to display patient information, the patient information including at least a name of the patient ([0102] teaches a patient profile interface (interpreted by examiner as the graphical user interface) that provides information regarding a patient, the information includes data from patient data 120 (interpreted by examiner as displaying an electronic medical record associated with a patient). [0040] teaches health records of a patient are stored in patient data and [0044] teaches Patient data 120 includes information relating to a particular patient such as medical history data including electronic medical records. [0073] teaches associating patient name with patient data 120 (interpreted by examiner as patient information including at least a name of the patient)); 

Skocic does not explicitly disclose, however Hoffman discloses:
and a plurality of indicators displayed in association with the name of the patient, the plurality of indicator including a first indicator specifying that the patient is potentially eligible for at least one trial (Hoffman at figures 10-12 teaches multiple indicators associated with the patient name which is displayed on the top left portion of the screen [0064] teaches a patient-related attribute may be a match score (interpreted by examiner as indicator associated with the patient) that indicates a degree of strength of a patient's eligibility for a particular clinical trial (interpreted by examiner as first indicator specifying that the patient is potentially eligible for at least one trial) [0066] teaches a plurality of match scores (interpreted by examiner as plurality of indicators) [0105] teaches displaying of match score and [0112] teaches screen displays illustrating user interfaces for providing patient-related attributes in accordance with an embodiment of the present invention (interpreted by examiner as plurality of indicators displayed in association with the name of the patient)),

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the clinical trial data management of Skocic to incorporate an indicator specifying the patient is potentially eligible for one or more trials as taught by Hoffman, with the motivation of providing a recommendation to modify the clinical criteria to improve the clinical trial or increase the number of potential participants. (Hoffman at [0116]).

Skocic and Hoffman do not explicitly disclose, however Francois discloses:
wherein the graphical user interface is configured such that an interaction by a user with the first indicator causes the graphical user interface to include an additional area, the additional area including: a selectable action including at least a first option to designate the patient for consideration for the at least one trial and a second option to designate the patient to not be considered for the at least one trial; and reasons specifying why the patient should not be considered for the at least one trial (Francois at [0006] teaches identifying or enrolling subjects in a clinical trial and/or for gathering data pertaining to a clinical trial. [0076] teaches an EMR system that interacts with users (e.g., via a standard graphical user interface (GUI) [0434] teaches an indication is provided (interpreted by examiner as the first indicator) as to whether the patient appears eligible or potentially eligible for the experimental therapy (interpreted by examiner as trial) based on information in their ADM [0283] teaches if the patient is deemed not eligible for a particular trial (or trials) an indication of the reason(s) that the patient was deemed not eligible may be provided (interpreted by examiner as the plurality of selectable reasons of Nair). [0285] teaches indicating (e.g., by checking a box) whether enrollment may proceed (interpreted by examiner as a selectable action). [0286] also teaches approving or rejecting enrollment of the patient in the trial and [0309] teaches receiving an indication whether the patient is permitted to participate in a clinical trial (interpreted by examiner as the patient is being considered for participation in the trial)); 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Skocic and Hoffman to incorporate indicators as taught by Francois, with the motivation of ensuring and facilitating the entry of accurate and comprehensive information regarding a patient into a standard EMR. (Francois at [0001]).

Skocic, Hoffman and Francois do not explicitly disclose, however, Menon further discloses:
a second indicator specifying a number of trials that the patient is participating in (Menon at [0035] teaches an indicator that identifies the total number of clinical trial studies that an investigator has participated (interpreted by examiner as the second indicator, where the investigator is interpreted by examiner as the patient)), and a third indicator specifying a number of trials the patient has completed (Menon at [0035] teaches an indicator may include clinical trials that have already been completed and identifies the number of studies completed (interpreted by examiner as the third indicator));

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Skocic, Hoffman and Francois to incorporate the third indicator as taught by Menon, with the motivation of Identifying proven performers that can also lead to enrolling physicians with experience in specialties that align with a particular clinical trial, obtaining results in a timely manner, and enrolling sites that have access to a large population of patients. (Menon at [0012]).

Skocic, Hoffman, Francois and Menon do not explicitly disclose, however Nair discloses:
a plurality of selectable reasons (Nair at claim 9 teaches a plurality of selectable appropriate reasons)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Skocic, Hoffman, Francois and Menon to incorporate a plurality of selectable reasons as taught by Nair, with the motivation of automating the report generation process to free up more time in the practice of cardiologists. (Nair at [2:5-6]).

REGARDING CLAIM 5
Skocic, Hoffman, Francois and Menon disclose the limitation of claim 1.
Skocic, Francois and Menon does not explicitly disclose, however Hoffman discloses:
The system of claim 1, wherein the graphical user interface is configured to display trial information relating to the one or more trials for which the patient is potentially eligible (Hoffman at [0006] teaches a patient can be provided with one or more clinical trials for which the patient may be eligible. [0022] teaches users can be provided with clinical trials for which the patient may be eligible. As such, a patient can be referred to a clinical trial(s) indicated as a clinical trial for which the patient may be eligible (interpreted by examiner as indicator includes information specifying that the patient is potentially eligible for one or more trials). [0024] teaches providing and displaying an indication to view a set of clinical trials for which a patient is eligible to participate. Thereafter, a clinical trial(s) for which the patient is eligible to participate based on patient data associated with the patient satisfying a plurality of clinical criteria associated with each of clinical trial is received. The indication of the clinical trial(s) for which the patient is eligible to participate is displayed and [0025] teaches an indication to provide one or more clinical trials for which a patient may be eligible is received [0043] teaches a clinical-trial component (interpreted by examiner as the graphical user interface) is configured to obtain and/or provide clinical-trial data and [0091] teaches displaying trial-related attributes specific to a particular clinical trial (interpreted by examiner as display trial information)).

REGARDING CLAIM 6
Skocic, Hoffman, Francois and Menon disclose the limitation of claims 1 and 5.
Skocic, Francois and Menon do not explicitly disclose, however Hoffman discloses:
The system of claim 5, wherein the trial information relating to the one or more trials for which the patient is potentially eligible includes a name of at least one trial (Hoffman at fig 12 teaches the title of matched trial (interpreted by examiner as includes a name of at least one trial)).

REGARDING CLAIM 7
Skocic, Hoffman, Francois and Menon disclose the limitation of claims 1 and 5.
Hoffman, Francois and Menon do not explicitly disclose, however Skocic discloses:
The system of claim 5, wherein the trial information relating to the one or more trials for which the patient is potentially eligible includes a name of a coordinator of at least one trial (Skocic at fig 18 and [0184] teach providing names of system admin and representative (interpreted by examiner as coordinator of at least one trial)).

REGARDING CLAIM 9
Skocic, Hoffman, Francois and Menon disclose the limitation of claim 1.
Skocic, Hoffman and Menon do not explicitly disclose, however Francois discloses:
The system of claim 1, wherein the at least one processor is configured to display the plurality of reasons specifying why the patient should not be considered for the at least one trail after receiving input from a user selecting the second option to designate the patient to not be considered for the at least one trial (Francois at [0283] teaches if the patient is deemed not eligible for a particular trial (or trials) an indication of the reason(s) that the patient was deemed not eligible may be provided [0434] teaches if a patient appears not to be eligible, a reason may be provided).

Skocic, Hoffman, Francois and Menon do not explicitly disclose, however Nair discloses:
a plurality of selectable reasons (Nair at claim 9 teaches a plurality of selectable appropriate reasons)

REGARDING CLAIM 10
Skocic, Hoffman, Francois and Menon disclose the limitation of claim 1.
Skocic, Hoffman, Francois, Menon and Nair disclose the limitation of claim 9.
Skocic, Hoffman, Menon and Nair do not explicitly disclose, however Francois discloses:
The system of claim 9, wherein the plurality of selectable reasons specifying why the patient should not be considered for the at least one trial includes at least a first reason indicating that the patient does not want to be in a clinical trial, a second reason indicating that the patient has a poor performance status, a third reason indicating that treatment is not indicated, or a fourth reason specifiable by the user (Francois at [0319] teaches in some embodiments a patient cannot participate in a clinical trial because, e.g., the patient fails to meet criteria (interpreted by examiner as a reason indicating that the patient has a poor performance status) for entering or remaining in a clinical trial).

REGARDING CLAIM 11
Skocic, Hoffman, Francois and Menon disclose the limitation of claim 1.
Skocic, Francois and Menon do not explicitly disclose, however Hoffman discloses:
The system of claim 1, wherein when input is received from a user selecting the third indicator, the graphical user interface is configured to display trial information relating to the one or more trials for which the patient has participated in (Hoffman at [0035] teaches the use of input devices. [0043] teaches a clinical-trial component is configured to obtain and/or provide clinical-trial data. [0082] teaches providing an indication that seeks information related to a clinical trial(s). [0091] teaches input is input via a user interface (interpreted by examiner as the graphical user interface) associated with the end-user device. For example, a clinical-trial provider may input an indication to view a clinical-trial report or clinical-trial attributes and/or may input clinical-trial data (interpreted by examiner as trial information relating to the one or more trials for which the patient has participated in of Menon)).

REGARDING CLAIM 12
Skocic, Hoffman, Francois and Menon disclose the limitation of claim 1.
Skocic, Hoffman and Menon do not explicitly disclose, however Francois discloses:
The system of claim 1, wherein the plurality of indicators include at least one of text, a shape, a color, or an image (Francois at [0390] teaches the appearance of the arrows in FIG. 20 (and in FIGS. 21 and 22) is used as an indicator (interpreted by examiner as shape)).

REGARDING CLAIM 13
Skocic, Hoffman, Francois and Menon disclose the limitation of claim 1.
Skocic, Hoffman and Menon do not explicitly disclose, however Francois discloses:
The system of claim 1, wherein the plurality of indicators include text surrounded by a shape (Francois at [0402] teaches the indicator may be, e.g., a number in a circle).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Skocic (US 2013/0218594), in view of Hoffman (US 2013/0332191), in view of Francois (US 2016/0110523), in view of Menon (US 2016/0147953) and in further view of Gay (US 2005/0261940).

REGARDING CLAIM 2
Skocic, Hoffman, Francois and Menon disclose the limitation of claim 1.
Skocic, Hoffman, Francois and Menon do not explicitly disclose, however Gay discloses:
The system of claim 1, wherein the first indicator includes text displayed next to the patient name in the graphical user interface (Gay at [0172] teaches indicator (interpreted as the first indicator of Hoffman) next to a name in the list of patients).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Skocic, Hoffman, Francois and Menon to incorporate text displayed next to the patient name as taught by Gay, with the motivation of providing a good audit trail for regulators or litigation defense to decreasing the percentage of drugs given in error or omitted, and decrease liability insurance costs. (Gay at [0003]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Skocic US (2013/0218594), in view of Hoffman (US 2013/0332191), in view of Francois US (2016/0110523), in view of Menon (US 2016/0147953), in view of Gay (US 2005/0261940) and in further view of Graiver (US 2018/0046780).

REGARDING CLAIM 3
Skocic, Hoffman, Francois and Menon disclose the limitation of claim 1.
Skocic, Hoffman, Francois, Menon and Gay disclose the limitation of claim 2.
Skocic, Hoffman, Francois, Menon and Gay do not explicitly disclose, however Graiver discloses:
The system of claim 2, wherein the text displayed next to the patient name includes words such as "potential trials," "on study," or "in follow-up." (Graiver at [0078] teaches potential trials (interpreted by examiner as the text displayed next to the patient name of Gay to includes "potential trials"))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Skocic, Hoffman, Francois, Menon and Gay to incorporate potential trials as taught by Graiver, with the motivation of enabling frictionless adoption by trial sponsors and providing the most accurate and patient-centric trial eligibility guidance to maximize liquidity and trial participation rates. (Graiver at [0012]).

REGARDING CLAIM 4
Skocic, Hoffman, Francois and Menon disclose the limitation of claim 1.
Skocic, Hoffman, Francois, Menon and Gay disclose the limitation of claim 2.
Skocic, Hoffman, Francois, Menon, Gay and Graiver disclose the limitation of claim 3.
Skocic, Hoffman, Francois and Gay do not explicitly disclose, however Graiver discloses:
The system of claim 3, wherein the at least one trial includes a plurality of trials and wherein when the words "potential trials" are displayed next to the patient name, a number of the plurality of trials is displayed after the words "potential trials." (Graiver at [0010] teaches recommending potential trials to patient. [0078] teaches a list of potential trials and [0115] teaches displaying potential trials for a patient (interpreted by examiner as a number of potential trials for consideration for the patient is displayed after the words "potential trials."))

Claims 15, 18- 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Francois (US 2016/0110523), in view of Hoffman (US 2013/0332191) and in further view of Menon (US 2016/0147953).

REGARDING CLAIM 15
Francois discloses a system for managing electronic medical records, the system comprising: at least one processor configured to: receive information indicating that a patient is potentially eligible for a trial ([0029] teaches retrieving information that relate to a patient who is a subject or potential subject in a clinical trial); update an electronic medical record of the patient based on the received information ([0004] teaches an EMR or database contains one or more active diagnosis modules (ADMs) [0013] teaches modifying an EMR or ADM. [0019] teaches that an ADM for a patient is associated with information identifying said patient and an ADM for a patient comprises a module of an EMR for said patient. [0029] teaches information that relates to a patient who is a subject or potential subject in a clinical trial (this information is interpreted by examiner as the received information)); provide, to a first user, a first user interface ([0076] teaches an EMR system (interpreted by examiner as the first user interface) that interacts with users (e.g., via a standard graphical user interface (GUI) and [0099] teaches that the EMR system may interact with a user via one or more computer-based documents (e.g., web pages, e.g., dynamic web pages)), receive, from the first user via an interaction with the first indicator, input for updating trial information associated with the trial and the patient, wherein the updated trial information comprises information indicating whether the patient is being considered for participation in the trial (Francois at [0006] teaches an EMR in the database contains one or more ADMs adapted for identifying or enrolling subjects in a clinical trial and/or for gathering data pertaining to a clinical trial. [0012] teaches modifying an EMR or ADM and [0029] teaches modifying information that relates to a patient who is a subject or potential subject in a clinical trial (interpreted by examiner as updating trial information associated with the trial and the patient) [0076] teaches EMR system (interpreted by examiner as the first user interface) can transmit/receive information to or from users, between other component(s) of the EMR system or external to the EMR system (interpreted by examiner as first user) [0285] teaches indicating (e.g., by checking a box) (interpreted by examiner as via an interaction with the first indicator, input for updating trial information) whether enrollment may proceed [0286] also teaches approving or rejecting enrollment of the patient in the trial and [0309] teaches receiving an indication whether the patient is permitted to participate in a clinical trial (interpreted by examiner as the patient is being considered for participation in the trial)) and when the patient is not considered for participation in a trial, a reason why the patient is not being considered (Francois at [0285] teaches indicating (e.g., by checking a box) (interpreted by examiner as receive input) whether enrollment may proceed [0286] also teaches approving or rejecting enrollment of the patient in the trial (interpreted by examiner as updated trial information comprises information indicating whether the patient is not considered for participation in a trial) [0283] teaches if the patient is deemed not eligible for a particular trial (or trials) an indication of the reason(s) that the patient was deemed not eligible may be provided [0434] teaches if a patient appears not to be eligible, a reason may be provided (interpreted by examiner as a reason why the patient is not being considered)); and provide, to a second user, a second user interface, wherein the second user interface comprises at least portion of the updated trial information associated with the trial and the patient ([0076] teaches EMR system can transmit/receive information to or from users, between other component(s) of the EMR system or external to the EMR system. [0152] teaches providing a user interface (interpreted by examiner as second user), which may enable users (interpreted by examiner as second user) to retrieve data from standard EMR systems. [0251] teaches EMR system may be used in a clinical trial by using ADMs to identify or enroll subjects and/or to gather data pertaining to the trial. [0284] teaches clicking on the link may bring up additional information (interpreted by examiner as provide at least a portion of the data) regarding the trial.  [0346] teaches a sponsor may provide the FDA, IRB, or DSMB with a list of the ID numbers (interpreted by examiner as provide at least a portion of the data) of the appropriate ADMs of subjects in the trial. [0395] teaches a sponsor remotely accessing ADMs and [0396] teaches medical researcher (also interpreted by examiner as second user) accessing, for example type II diabetes ADMs in ADM database (interpreted by examiner as provide at least a portion of the data)).

Francois does not explicitly disclose, however, Hoffman further discloses:
wherein the first user interface comprises a plurality of indicators displayed in association with the name of the patient, the plurality of indicators including a first indicator indicating that the patient is potentially eligible for the trial (Hoffman at [0064] teaches a patient-related attribute may be a match score (interpreted by examiner as indicator associated with the patient) that indicates a degree of strength of a patient's eligibility for a particular clinical trial (interpreted by examiner as first indicator specifying that the patient is potentially eligible for at least one trial) [0066] teaches a plurality of match scores (interpreted by examiner as plurality of indicators) [0105] teaches displaying of match score and [0112] teaches screen displays illustrating user interfaces for providing patient-related attributes in accordance with an embodiment of the present invention (interpreted by examiner as plurality of indicators displayed in association with the name of the patient)), 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Francois to incorporate an indicator specifying the patient is potentially eligible for one or more trials as taught by Hoffman, with the motivation of providing a recommendation to modify the clinical criteria to improve the clinical trial or increase the number of potential participants. (Hoffman at [0116]).

	Francois and Hoffman do not explicitly disclose, however, Menon further discloses:
a second indicator specifying a number of trials that the patient is participating in (Menon at [0035] teaches an indicator that identifies the total number of clinical trial studies that an investigator has participated (interpreted by examiner as the second indicator, where the investigator is interpreted by examiner as the patient)), and a third indicator specifying a number of trials the patient has completed (Menon at [0035] teaches an indicator may include clinical trials that have already been completed and identifies the number of studies completed (interpreted by examiner as the third indicator));

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Francois and Hoffman to incorporate the third indicator as taught by Menon, with the motivation of Identifying proven performers that can also lead to enrolling physicians with experience in specialties that align with a particular clinical trial, obtaining results in a timely manner, and enrolling sites that have access to a large population of patients. (Menon at [0012]).

REGARDING CLAIM 18
Francois, Hoffman and Menon discloses the limitation of claim 15.
Hoffman and Menon do not explicitly disclose, however, Francois further discloses:
The system of claim 15, wherein the one or more processors are further configured to provide a notification to the first user indicating that the patient is potentially eligible for the trial (Francois at [0284, 0434] teaches an indication is provided (interpreted by examiner as an indicator indicating) as to whether the patient appears eligible or potentially eligible for the experimental therapy (interpreted by examiner as trial) based on information in their ADM. [0356] teaches notifying the patient of upcoming or ongoing trials for which the patient may be eligible).

REGARDING CLAIM 19
Francois, Hoffman and Menon discloses the limitation of claims 15 and 18.
Hoffman and Menon do not explicitly disclose, however, Francois further discloses:
The system of claim 18, after receiving input from the first user selecting the first indicator, the first user interface displays a pop-up window configured to receive the input for updating trial information associated with the trial and the patient. (Francois at fig. 9A, 9B 14 and 15 teach a pop-up window  [0076] teaches an EMR system (interpreted by examiner as the first user interface) that interacts with users (e.g., via a standard graphical user interface (GUI) [0434] teaches an indication is provided (interpreted by examiner as the first indicator) as to whether the patient appears eligible or potentially eligible for the experimental therapy (interpreted by examiner as trial) based on information in their ADM [0285] teaches indicating (e.g., by checking a box) whether enrollment may proceed (interpreted by examiner receiving the input) [0006] teaches an EMR in the database contains one or more ADMs adapted for identifying or enrolling subjects in a clinical trial and/or for gathering data pertaining to a clinical trial. [0012] teaches or modify an EMR or ADM and [0029] teaches modifying information that relates to a patient who is a subject or potential subject in a clinical trial (interpreted by examiner as updating trial information associated with the trial and the patient))

REGARDING CLAIM 20
Francois, Hoffman and Menon discloses the limitation of claim 15.
Hoffman and Menon do not explicitly disclose, however, Francois further discloses:
The system of claim 15, wherein the at least one processor is further configured to provide a notification to the second user indicating that the trial information associated with the trial and the patient has been updated (Francois at [0076] teaches an EMR system that interacts with users (e.g., via a standard graphical user interface (GUI) [0284, 0434] teaches an indication is provided (interpreted by examiner as a notification) as to whether the patient appears eligible or potentially eligible for the experimental therapy (interpreted by examiner as trial) based on information in their ADM [0285] teaches indicating (e.g., by checking a box) whether enrollment may proceed [0082] teaches EMR components may include one or more components that analyze health information entered into the EMR system and provide or trigger provision of an alert to a user upon entry of particular data (interpreted by examiner as providing a notification to the second user indicating that the trial information associated with the trial and the patient has been updated)).

REGARDING CLAIM 21
Francois, Hoffman and Menon discloses the limitation of claim 15.
Hoffman and Menon do not explicitly disclose, however, Francois further discloses:
The system of claim 15, wherein the at least one process is further configured to: receive information indicating that the patient is potentially eligible for a plurality of trials ([0283] teaches a list with available therapies and/or corresponding clinical trials for which the patient appears to be eligible is provided (interpreted by examiner as receive information indicating) [0284] teaches clicking on the link may bring up additional information. [0434] teaches an indication is provided (also interpreted by examiner as receive information indicating) as to whether the patient appears eligible or potentially eligible for the experimental therapy (interpreted by examiner as trial); select at least one of the plurality of trials based on status information associated with the at least one of the plurality of trials (Francois at [0284] teaches after presentation of a list of one or more trials for which the patient is eligible or potentially eligible (interpreted by examiner as status), the CRC clicks on (or otherwise selects) a trial of choice. Clicking on the link may bring up additional information regarding the trial. In some embodiments an option is provided whereby a request that the patient be permitted to enroll in the trial may be sent electronically to the sponsor. A decision as to which trial to select may be made by the patient, physician, or CRC in various embodiments. [0161] teaches that within an EMR, in the medication section, a link may be available to “Experimental Therapies”. When selected, the link may bring up a list of experimental therapies and/or clinical trials or expanded use therapies (which may be available under managed access programs) that may be available for a patient with the diagnosis that has been confirmed); and 48Attorney Docket No. 13935.0048-00000 provide, to the first user, a third user interface, wherein the third user interface comprises an indicator indicating that the patient is potentially eligible for the at least one of the plurality of trials (Francois at [0346] teaches a sponsor may provide the FDA, IRB, or DSMB (interpreted by examiner as third user accessing trial information third user interface) with a list of the ID numbers of the appropriate ADMs of subjects in the trial [0434] teaches an indication is provided (interpreted by examiner as an indicator indicating) as to whether the patient appears eligible or potentially eligible for the experimental therapy (interpreted by examiner as trial)).  

REGARDING CLAIM 22
Claim 22 is analogous to Claim 15 thus Claim 22 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 15.
Francois teaches a computer implemented method ([0068] and [0069])

REGARDING CLAIM 24
Claim 24 is analogous to Claim 18 thus Claim 24 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 18.

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Francois US (2016/0110523), in view of Hoffman (US 2013/0332191), in view of Menon (US 2016/0147953)  and in further view of Graiver (US 2018/0046780).

REGARDING CLAIM 16
Francois, Hoffman and Menon discloses the limitation of claim 15.
Francois, Hoffman and Menon does not explicitly disclose, however Graiver discloses:
The system of claim 15, wherein the information indicating that the patient is potentially eligible for the trial is determined based on the electronic patient medical record associated with the patient and a patient-trial matching algorithm (Graiver at [0002] teaches matching patient with suitable clinical trial and [0013] teaches a clinical trial matching system. [0011] teaches An automatic determination of patient eligibility requires that eligibility criteria are converted into a machine interpretable representation (interpreted by examiner as matching algorithm) [0045] teaches that the clinical trial matching system automatically uses data from electronic health records and [0139] teaches matching using electronic health records (interpreted by examiner as wherein the information indicating that the patient is potentially eligible for the trial is determined based on the electronic patient medical record)). 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Francois, Hoffman and Menon to incorporate the determination method of eligible patients as taught by Graiver, with the motivation of enabling frictionless adoption by trial sponsors and providing the most accurate and patient-centric trial eligibility guidance to maximize liquidity and trial participation rates. (Graiver at [0012]).

REGARDING CLAIM 23
Claim 23 is analogous to Claim 16 thus Claim 23 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 16.

Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Francois (US 2016/0110523), in view of Hoffman (US 2013/0332191), in view of Menon (US 2016/0147953) and in further view of Gay (US 2005/0261940).

REGARDING CLAIM 17
Francois, Hoffman and Menon discloses the limitation of claim 15.
Francois, Hoffman and Menon does not explicitly disclose, however Gay discloses:
The system of claim 15, wherein the first indicator includes text displayed next to a name of the patient (Gay at [0172] teaches indicator (interpreted as the first indicator of Francois) next to a name in the list of patients).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Francois, Hoffman and Menon to incorporate text displayed next to the patient name as taught by Gay, with the motivation of providing a good audit trail for regulators or litigation defense to decreasing the percentage of drugs given in error or omitted, and decrease liability insurance costs. (Gay at [0003]).

REGARDING CLAIM and 25
Claim 25 is analogous to Claim 17 thus Claim 25 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 17.

Response to Arguments
Rejection under 35 U.S.C. § 112(b)
Regarding the indefinite rejection of claim 4, the Applicant has amended the claims to overcome the bases of rejection. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-7, 9-13 and 15-25, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
The Office asserts that various elements of the claims "amount to managing personal behavior or interaction between people (i.e., rules or instructions)" and thus "fall within the 'Certain Methods of Organizing Human Activity- Managing Personal Behavior Relationships, Interactions between People (e.g. social activities, teaching, following rules or instructions)' grouping of abstract ideas." Office Action at 3-4. This is incorrect. Applicant's claims, especially as amended above, are not directed to an "abstract idea" under Step 2A, but rather are rooted in an improved interface for physicians to seamlessly view trials a patient is eligible for and input reasons for excluding patients, which can be stored and conveyed through the system.
Regarding 1, The Examiner respectfully disagrees. Displaying and managing patient information and displaying trial information is an abstract idea. The amended claim is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. The additional elements of a system, at least one processor and a graphical user interface (assumed to be a general purpose computer) are generic computer components and amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The solution to seamlessly view trials a patient is eligible for and input reasons for excluding patients, is not a technical solution to a technical problem. The technological environment to which the claimed invention is defined is a generic computer and there is nothing in the as-filed disclosure that indicates that the computer caused the problem of “identifying patients for consideration in a trial and reasons for excluding one or more patients.”

The In the Office Action, the Office oversimplifies the analysis under Step 2A, Prong One by substantially reproducing the entirety of claim 1 and summarily concluding that it "covers a method organizing human but for the recitation of generic computer components." Office Action at 3. In particular, the Office asserts that "the abstract idea is the portion of the rejection indicated in bold lettering" but then reproduces nearly the entirety of the claim language in bold lettering. The Office therefore fails to account for particular elements recited in claim 1 and improperly "oversimplifies the claims by looking at them generally and failing to account for the specific requirements of the claims." M.P.E.P. § 2106.05(a) (internal quotation marks and citation omitted). For example, elements relating to "a selectable action . . . to designate the patient to not be considered for the at least one trial," or "a plurality of selectable reasons specifying why the patient should not be considered" do not describe "organizing human activity" as asserted by the Office. Accordingly, the Office has failed to properly identify specific limitations in the claims believed to recite the abstract idea.
Regarding 2, The Examiner respectfully disagrees and notes that the abstract idea is the portion of the rejection indicated in bold lettering stripped of all computer components, which account for the specific requirements of the claims. The description “managing electronic medical records and managing electronic medical records and displaying patient information and clinical trial status” was merely a summary to facilitate discussion. It is unclear how identifying the particular limitations recited in the claim “oversimplifies” the analysis. On the contrary the Applicant is specifically on notice as to what the Office identifies as the abstract idea. Nor has applicant pointed to anything specific in the claim that was oversimplified. Moreover, elements relating to "a selectable action . . . to designate the patient to not be considered for the at least one trial," or "a plurality of selectable reasons specifying why the patient should not be considered" do indeed describe "organizing human activity".

Moreover, even assuming the claims include aspects of organizing human activity, which they do not, Applicant respectfully submits the amended claims integrate the alleged concepts into a practical application. 
Regarding 3, The Examiner respectfully disagrees. The system, at least one processor, a graphical user interface and computer are analyzed as additional elements. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling access to medical information) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Example 37 of the PTO's Subject Matter Eligibility Examples for Abstract Ideas clarifies the analysis under Prong Two. Claim 1 of this example relates to a method for transmission of notifications when medical records are updated, comprising:… Under Prong One, the Office finds that the claim in Example 37 recites a judicial exception. The Office, however, explains that the claim is eligible because the claim as a whole integrates the abstract idea into a practical application. In particular, the claim recites a combination of additional elements including "receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon," which recite a specific improvement over prior art systems resulting in an improved user interface. Considering Applicant's amended claim 21 as a whole demonstrates that, even if it is assumed that the claim recites a mental process or organizing human activity, the claim integrates the purported judicial exception into a practical application.
Regarding 4, the Examiner respectfully disagrees. The Applicant invention is not like that of Example 37. Example 37 provided a technical solution to a technical problem. Example 37 provided a specific improvement over prior systems, resulting in an improved user interface for electronic devices. It automatically reorganized icons based on user usage and integrated the mental process into a practical application. The Applicants invention does not provide a practical application. Nor was the identified abstract idea characterized as a mental process. 

As described above, Applicant's claims are not directed to an abstract idea, so the "significantly more" inquiry under Step 2B of Alice/Mayo is unnecessary. Nevertheless, Applicant notes that the claims also amount to "significantly more" than any alleged "abstract idea," and the Office has not shown otherwise. The Federal Circuit emphasized in BASCOM that, because "the 'inventive concept may arise in one or more of the individual claim limitations or in the ordered combination of the limitations," "[t]he inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art." BASCOM Glob. Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1349-50 (Fed. Cir. 2016) (emphasis added). In doing so, the Court emphasized how an "inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces." Id. (Emphasis added). A proper analysis reveals that the claim elements, in an ordered combination, operate to provide an improved interface for physicians to seamlessly view trials a patient is eligible for and input reasons for excluding patients, which can be stored and conveyed through the system. The additional elements in amended claim 1 thus represent "significantly more" because they are a practical implementation of the alleged abstract idea.
Regarding 5, the Examiner disagrees. Applicant’s invention is unlike that of BASCOM Glob. Internet Servs. v. AT&T Mobility LLC. Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’  
Whether considered separately or as a whole, Applicant’s claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of a graphical user interface, a system, at least one processor to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).

Rejection under 35 U.S.C. § 102 
Regarding the rejection of claims 1-7, 9-13 and 15-25, the Examiner has considered the Applicant’s arguments. Applicant argues:  
For example, amended claim 15 recites, in part, "provid[ing] . . . a first user interface ... compris[ing] a plurality of indicators displayed in association with the name of the patient, the plurality of indicators including a first indicator indicating that the patient is potentially eligible for the trial, a second indicator specifying a number of trials that the patient is participating in, and a third indicator specifying a number of trials the patient has completed." (Emphases added). Francois fails to disclose or suggest at least this element of claim 15.
Regarding 6, The Examiner has updated the rejection to remove the rejection under U.S.C. 102 and has incorporated the Menon reference to teach the three indicators. Please refer to the new rejection under U.S.C. 103. 

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-7, 9-13 and 15-25, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
The cited references fail to disclose or suggest at least this subject matter of amended claim 1… The Office correctly acknowledges that Skocic does not disclose or suggest the "indicator displayed in association with the name of the patient" of claim 1 and instead asserts this is disclosed in Hoffman, citing a "match score indicat[ing] a degree of strength of a patient's eligibility for a particular clinical trial," which is displayed to the user. Office Action at 15 (citing Hoffman, ¶¶ [0064], [0105], and [0112]). This is incorrect… Moreover, Hoffman does not disclose or suggest displaying "a plurality of indicators . . . in association with the name of the patient, the plurality of indicators including a first indicator specifying that the patient is potentially eligible for at least one trial, a second indicator specifying a number of trials that the patient is participating in, and a third indicator specifying a number of trials the patient has completed," as recited in amended claim 1. Accordingly, claim 1 is allowable over the cited references for at least this additional reason. Gay, Graiver, Francois, Nair, and Menon fail to cure these deficiencies of Skocic and Hoffman.
Regarding 7, the Examiner respectfully disagrees. Hoffman teaches displaying an indicator wherein the indicator is displayed in association with the name of the patient. Please refer to figures 10-12 which depict multiple indicators associated with the patient name which is displayed on the top left portion of the screen. Menon is cited to teach that the indicators can be a first indicator specifying that the patient is potentially eligible for at least one trial, a second indicator specifying a number of trials that the patient is participating in and a third indicator specifying a number of trials the patient has completed
Given the broadest reasonable interpretation, the cited references in combination teach the claimed features. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Turner (US 2017/0228501) teaches system and methods for remote demand based data management of clinical locations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZA TONY KANAAN/Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626